DETAILED ACTION
Allowable Subject Matter
Claims 1–7, 10, 12–20, 23, and 25–27 are allowed.
The following is an examiner’s statement of reasons for allowance:  Both the Non-Final Office Action (dated 09/13/2021) and the interview summary (dated 12/02/2021) contain important information regarding Examiner’s reasons for allowance.  As stated in the Non-Final Office Action, Examiner was unable to find a teaching or suggestion in the prior art relating to the vector calculations recited in the allowed claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933. The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481



/MICHAEL J HESS/Primary Examiner, Art Unit 2481